—Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered February 19, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 1 to 3 years, unanimously affirmed. The matter is remitted to the Supreme Court, New York County, for further proceedings, pursuant to CPL 460.50 (5).
Contrary to defendant’s contention, the integrity of the Grand Jury proceeding was not impaired by the manner in which he was cross-examined or the rebuttal testimony of the undercover officer. "[Defendant has failed to meet the 'very precise and very high’ standard for establishing impairment of the grand jury process (People v Darby, 75 NY2d 449, 455; CPL 210.35 [5])” (People v Hardison, 181 AD2d 506, 508, lv denied 79 NY2d 1050). Concur—Sullivan, J. P., Rosenberger, Ross and Asch, JJ.